Title: To John Adams from Louisa Catherine Johnson Adams, 13 July 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Sir
					Washington 13 July 1820
				
				Having observed in the papers that the reason assigned for your declining to accept the invitation on the 4h. was on account of indisposition Mr. Adams and myself are anxious to hear from you and to be assured that it was rather the dread of over fatigue than real indisposition which caused your refusal to attend. It would have been altogether improper to make such an exertion and I rejoice that you did not attempt it We are all well here tho’ dwindling into very delicate beings on account of the great and continued heats which melts us into shadows—Mr. A—I think however he bears it better than he has hitherto altho’ he finds the labors of his Office almost insupportable at Noontide—His health is generally good but he says he never had so much business since he has been in the department and the frequent absence of the present President encreases the business very much.The City is encreasing slowly and there several handsome houses going up at present altho’ the times are so bad that people cannot get work.—We are to have two New Churches and a Theatre besides a Town Hall and Penitentiary—The last is much the most wanted as the City is full of the most worthless people and I have no doubt that would easily fill it even if it was built upon the very largest scale.Dr & Mrs. Waterhouse dined with us one day but we could not prevail on them to stay to see the inside of the Presidents House which is now in a state to be visited for contrary to the last year all the Furniture is left in its usual order—The Dr appeared as usual very gay but Mrs. W. was impatient to return home You will see them I dare say and be amased by the account of their tour—He is too much of a Republican to admire our publick buildings but was much delighted with the celebration of the annual University at Baltimore Ours was a dead plat and I think before the expiration of the next four years this day will be annihilated if not the Government which it adopted. John wrote me that he was to spend the day with you at Quincy so that I hope you passed it happily in your family circle as did your very dutiful daughter
				
					L. C. Adams
				
				
			